DISMISS and Opinion Filed January 29, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-01426-CV

                         IN THE INTEREST OF I.C.D.N., A CHILD

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. A-16-00113-X

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       In her notice of appeal, appellant states she is appealing the trial court’s November 21,

2017 order denying her plea to the jurisdiction. By letter dated December 28, 2017, the Court

questioned its jurisdiction of this appeal because the interlocutory order does not appear to be

appealable. We instructed appellant to file, by January 9, 2018, a letter brief addressing our

concern and cautioned that failure to do so may result in dismissal of the appeal without further

notice. As of today’s date, appellant has not filed a response.

       Generally, this Court has jurisdiction only over appeals from final judgments and certain

interlocutory orders as permitted by statute. See Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001). A person may appeal from an interlocutory order that grants or denies a plea to

the jurisdiction by a governmental unit. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8)

(West Supp. 2017). Appellant, an individual and not a governmental unit, filed the plea to the

jurisdiction. See TEX. CIV. PRAC. & REM. CODE ANN. § 101.001(3) (West Supp. 2017). Because a
governmental unit did not file the plea to the jurisdiction, the trial court’s order denying the plea

is not subject to interlocutory appeal. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8).

Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE




171426F.P05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF I.C.D.N., A CHILD               On Appeal from the 305th Judicial District
                                                   Court, Dallas County, Texas
No. 05-17-01426-CV                                 Trial Court Cause No. A-16-00113-X.
                                                   Opinion delivered by Chief Justice Wright.
                                                   Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees Danghai Ho and Tung Ho recover their costs of this
appeal from appellant Cheyenne Nguyen.


Judgment entered January 29, 2018.




                                             –3–